Case: 2:19-cv-03774-JLG-EPD Doc #: 15 Filed: 09/03/19 Page: 1 of 2 PAGEID #: 208




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



OHIO DEMOCRATIC PARTY,

                             Plaintiff,

       v.
                                                         Case No. 2:19-cv-3774
                                                         Judge James L. Graham
FRANK LAROSE, in his official capacity as
Ohio Secretary of State

                             Defendant.



                          NOTICE OF VOLUNTARY DISMISSAL
       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

Ohio Democratic Party hereby gives notice that the above captioned action is voluntarily

dismissed, without prejudice, against the Defendant, Frank LaRose.


                                                Respectfully submitted,


                                                   /s/N. Zachary West
                                                   N. Zachary West (0087805)
                                                   O’CONNOR, HASELEY, & WILHELM, LLC
                                                   35 North Fourth Street, Ste. 340
                                                   Columbus, OH 43215
                                                   Telephone: (614)208-4375
                                                   west@goconnorlaw.com
                                                   Attorney for Plaintiff




                                           Page 1 of 2
Case: 2:19-cv-03774-JLG-EPD Doc #: 15 Filed: 09/03/19 Page: 2 of 2 PAGEID #: 209




                                CERTIFICATE OF SERVICE
I certify that on September 3, 2019, I filed the foregoing document using the Court’s online-
filing system, which will send a copy of the foregoing to all counsel of record.


/s/N. Zachary West
N. Zachary West, Attorney for Plaintiff




                                           Page 2 of 2
